Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


DETAILED ACTION

Claim status
Claims 26-43 are pending
Claims 26-43 are under examination

Priority
	The instant application was filed 6/04/2019 and is a continuation of application 15/273,897 filed 9/23/2016, which is a continuation of application 14/689,822 filed 4/17/2015, which is a continuation of application 13/441,241 filed 4/06/2012, which claims priority to provisional applications 61/604,711 filed 2/29/2012, and 61/472,293 filed 4/06/2011.
119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, provisional applications No. 61/472,293 and 61/604,711 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Review of the application Nos. 61/472,293 and 61/604,711 did not reveal support for a method of treating a subject with hepatitis cause by consumption of alcohol.  Thus the instant claims are being given the filing date of 4/06/2012.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/2019, 11/06/2019, 2/28/2020, 6/15/2020, 9/21/2020 are in partial compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are mostly being considered by the Examiner.
Specifically, the IDS filed 9/30/2019 comprises citation #142 on p.11 that was not considered. Those IDS citations not considered by the Examiner have a line drawn 
Applicant is reminded that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.
Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Furthermore, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains a typographic error for the abbreviation 25HC3S (p. 3, line 1). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 26-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ren et al., (WO 2006/047022, published 5/04/2006, see IDS filed 9/30/2019), in view of Spahr et al., (BMC Gastroenterology, 2011, 11:1-9) and Xu et al. (Lipids, 2010, 45:821-832, published on-line 8/11/2010, see IDS filed 9/30/2019)
	
In regard to claim 26, Ren teaches a method of administering 25HC3S to a subject in order to prevent or treat a variety of liver diseases (p. 2, Summary of Invention, but see entire document). Specifically, Ren teaches that 25HC3S can be used to treat liver diseases associated with elevated cholesterol such as cholestatic liver diseases (p. 2, 1st para., p. 6, 1st para., p. 7, 2nd para). 
	However, in regard to claim 26, Ren is silent to treating subjects with a cholestatic liver disease such as steatohepatitis caused by consumption of alcohol.
	In regard to claim 26, Spahr teaches of subjects with hepatitis caused by consumption of alcohol that results in cholestatic liver disease (Abstract, p. 2, Background). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to treat subjects with cholestatic liver diseases comprising 25HC3S as taught by Ren, and choose alcoholic steatohepatitis as the cholestatic liver disease as taught by Spahr with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Ren suggests treating a genus of cholestatic liver diseases, and alcoholic steatohepatitis was a known member of that genus; thus, one of ordinarily skill in the art would have immediately envisioned that species among the limiter number of clinically relevant cholestatic liver diseases. Second, Spahr teaches that standard treatment for alcoholic steatohepatitis are anti-inflammatory steroids (p. 3, Patients, 1st para.); however, Spahr also teaches there are frequent complications with the use of steroids (p. 6, 1st para.). Nevertheless, the prior art of Xu et al., (2010), in which the inventor Ren is the corresponded author thereby establishing Xu as analogous prior 
	With respect to claims 27-28 and 34-39, Ren teaches that 25HC3S composition is a pharmaceutical solution comprising a sodium salt (p. 9, lines 1-8).
	With respect to claim 29, Ren teaches that the 25HC3S composition comprises a buffer (p. 9, lines 6-8).
	With respect to claims 30-33, and 40-43, Ren teaches that 25HC3S composition is subject in need at a dose of 0.1-10 mg/kg via oral administration (among other routes) (p.8, line 14-29). Notably, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 26, 28, 30-32, 40 and 42 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,786,517, patented 9/29/2020.  
The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the patented method of treating a subject with 25HC3S in order to treat alcoholic hepatitis anticipates instant method of treating subject with hepatitis caused by alcohol of instant application. It is clear that elements of the cited patent claims are to be found in instant claims.  The difference between the cited patent claims and the instant claims lies in the fact that cited claims are more specific to the type of alcoholic hepatitis. Thus the invention of said claims of the cited patent are in effect “species” of the “generic” invention of instant claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Since the instant application claims are anticipated by cited patent claims, said claims are not patentably distinct.


Claims 27, 29, 33-39, 41 and 43 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,786,517, patented 9/29/2020.  
The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the patented method of treating a subject with a salt of each member” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original). 
Furthermore, in regard to the claimed dose ranges, in the case where the claimed ranges "overlap or lie inside ranges” disclosed by the citer art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.



Claims 26, 28, 30-33, 40 and 43 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7, 9, and 11 of U.S. Patent No. 9,034,859, patented 5/19/2015, in view of Lucey et al., (NEJM, 2009, 360:2758-2769, see IDS filed 6/15/2020).  
The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the patented method of treating a subject with 25HC3S in order to treat hepatitis caused by a drug makes obvious the method of treating subject with hepatitis caused by alcohol of instant application. It is clear that elements of the cited patent claims are to be found in instant claims.  The difference between the cited patent claims and the instant claims lies in the fact that instant claims are more specific to the type of drug (to wit, alcohol). Nevertheless, cited patent discloses the consumption of alcohol as one of the drugs that causes hepatitis (col 1, Background of the Invention, 2nd para.), and alcohol was a well-known member of the genus of such drugs that caused hepatitis (see Lucey et al., 2009). Furthermore, one of ordinary skill in the art would have been motivated to choose alcoholic hepatitis as the species of liver disease in need of liver regeneration/transplantation, because Lucy et al. teaches that liver transplantation despite being a cure for alcoholic hepatitis is often contraindicated because of the subject’s history of alcoholism (p. 2766, last para.); thus, choosing this subject for 25HC3S treatment would overcome this contraindication.



Claims 26-28, 30-31, 34, 36-37, and 40 are provisionally rejected on the ground of nonstatutory double patenting over claims 19-38 of copending Application No. 16/983,492.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the method of treating alcoholic hepatitis of cited application anticipates the method of instant application. It is clear that all the elements of the cited application claims are to be found in instant claims.  The difference between the cited application claims and the instant claims lies in the fact that the cited application claims are much more specific with the subject presenting with acute liver failure.  Thus the invention of said claims of the cited application are in effect “species” of the “generic” invention of the instant claim.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Since the instant application claims are anticipated by cited application claims, said claims are not patentably distinct.


Claims 29, 32-33, 35, 38-39, 41-43 are provisionally rejected on the ground of nonstatutory double patenting over claims 19-38 of copending Application No. 16/983,492.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the method of treating alcoholic hepatitis of cited application makes obvious the method of instant application. It is clear that all the elements of the cited application claims are to be found in instant claims.  The difference between the cited application claims and the instant claims lies in the fact that the instant application claims are more specific with repected to dosages and a buffer. Nevertheless, physiological buffers were well known in the art, and in the case where the claimed ranges "overlap or lie inside ranges” disclosed by the citer art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
Since the instant application claims are make obvious by cited application claims, said claims are not patentably distinct.



Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.